Citation Nr: 0636223	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-10 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
veteran's service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1997.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which continued to deny the veteran's claim for a rating in 
excess of 20 percent for his service-connected diabetes 
mellitus, type II.  The RO issued a notice of the decision in 
June 2003, and the veteran timely filed a Notice of 
Disagreement (NOD) in July 2003.  Subsequently, in January 
2004 the RO provided a Statement of the Case (SOC), and 
thereafter, in March 2004, the veteran timely filed a 
substantive appeal.

The veteran did not request a hearing on this matter, and the 
RO issued a Supplemental Statement of the Case (SSOC) in 
January 2005.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's service-connected diabetes mellitus, type 
II, requires insulin and a restricted diet.

3.	The veteran's service-connected diabetes mellitus, type 
II, does not require regulation of his activities, that 
is, the avoidance of strenuous occupational and 
recreational activities.


CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess 
of 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 
7913 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2003 and July 2005 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The January 2003 letter from the RO satisfies these mandates.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  It also 
specifically asked the veteran to inform VA if he had any 
other evidence to submit.  

While the January 2003 letter did not inform the veteran 
about the type of evidence needed to support his claim, 
namely, proof that his service-connected diabetes mellitus 
had worsened, a July 2005 RO letter did so apprise the 
veteran.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against his claim for an increased rating renders moot 
any question about a different disability rating and 
effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided most of such notice to the veteran prior to the 
June 2003 RO decision that is the subject of this appeal in 
its January 2003 letter.  However, as noted above, the RO 
provided belated notice about the type of evidence needed to 
substantiate the increased rating claim in its July 2005 
correspondence.  Notwithstanding this defect, the Board 
determines that the veteran was not prejudiced, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.  
     

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The RO informed the veteran of its duty to assist in 
obtaining records and supportive evidence, but it did not 
provide a VA examination or solicit a medical opinion for the 
purposes of deciding his claim, apparently because the RO did 
not deem such an opinion or examination to be "necessary" 
to render its decision on the claim.  See 38 U.S.C.A. § 
5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  

In the instant case, the Board determines that there is 
sufficient medical evidence of record to render a decision on 
this claim.  Medical evidence dated from 2002 to November 
2005 provides adequate findings for rating purposes.  Under 
such circumstances, VA has no duty to provide a medical 
examination.     

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to disability ratings for diabetes mellitus, 38 
C.F.R. § 4.119 sets forth the applicable schedule of ratings, 
ranging from 10 percent to 100 percent.  Specifically, and 
relevant to the instant case, Diagnostic Code 7913 provides a 
20 percent evaluation when the disease requires insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes 
mellitus that requires insulin, restricted diet, and 
regulation of activities warrants a 40 percent rating, while 
a 60 percent evaluation will be provided when the disorder 
necessitates insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 
veteran will receive a 100 percent disability rating for this 
disease if he requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913.     

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue because the disability allegedly has worsened, as here, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
"[w]here there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
In January 2002, the veteran consulted with Dr. G.M.G., who 
noted a diagnosis of diabetes in 1986.  The physician 
observed that the veteran took oral medication and insulin to 
control this disorder.  The veteran indicated that he visits 
his physician three times per year to follow-up and monitor 
his diabetes and stated that he felt that diabetes limited 
his diet, as he follows a diabetic diet.  He denied having 
any fainting spells or ketoacidosis due to low blood sugars.  
Dr. G.M.G. conveyed her impression that the veteran's 
diabetes mellitus did not interfere with his ability to 
perform his work duties.  

In February 2003, the veteran was examined by Dr. R.E.T.  The 
veteran informed her that he had not been hospitalized for 
blood sugar problems and that he visits his physician 
approximately three times per month.  He further conveyed 
that his treatment for diabetes consisted of diet and insulin 
during the morning and night, as well as Metformin three 
times daily.  The veteran also stated that he had difficulty 
with prolonged walking or running due to numbness in his feet 
as a result of the diabetes.  (Service connection is 
currently in effect for bilateral foot neuropathy; each foot 
is rated 10 percent.)  The veteran had retired in 1997, and 
accordingly, did not work at the time of this exam.   

In a June 2003 correspondence, the veteran's private 
physician, Dr. D.C.T., indicated that he had treated the 
veteran for five years, and that in the previous year, there 
was a significant decline in the control of his diabetes on 
oral medications.  This decline necessitated the addition of 
insulin management, restricted diet and an exercise regime.  
Dr. D.C.T. further indicated that, at the time of the letter, 
the veteran's diabetes was under good control, although he 
now was an insulin-requiring diabetic.  

In a November 2003 letter, Dr. D.C.T. stated that the veteran 
had fairly good blood sugar control on his current regime, 
which includes insulin shots.  As for any exercise or other 
restrictions, Dr. D.C.T. indicated that the veteran's other 
disabilities, such as osteoarthritis of the shoulders and 
right lower extremities, severely limit his exercise program, 
but did not indicate that the veteran's diabetes caused any 
such limitation.  

Subsequently, in a November 2005 letter, Dr. D.C.T. stated 
that the veteran's diabetes was under fair control, but does 
require use of insulin injections twice daily.  He further 
noted that the veteran must monitor his blood sugars four 
times per day, with his blood sugar levels having become much 
more labile than before.  This requires meal planning to 
avoid large excursions of his blood sugar either up or down, 
which, in turn, limits his ability to be in situations where 
sterile injections, meal planning and use of his diabetic 
equipment would be difficult.  Apart from those limitations, 
Dr. D.C.T. reiterated that the primary limitations to his 
usual enjoyment arose from his musculoskeletal injuries.    

b. Discussion
The Board finds that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 20 
percent for his service-connected diabetes mellitus.  The 
most recent medical evidence of record, specifically, Dr. 
D.C.T.'s November 2005 letter, indicates that while the 
veteran requires insulin injections and a restricted diet, he 
is not required to submit to a regulation of activities.  
That is, there is no indication that his treatment for 
diabetes includes avoidance of strenuous occupational and 
recreational activities.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913, which defines regulation of activities.  On the 
contrary, Dr. D.C.T. prescribed an exercise regimen for the 
veteran, as stated in June 2003, which indicates that the 
veteran has not been encouraged to avoid strenuous 
recreational or occupational activities because of his 
diabetes.  Dr. D.C.T. also noted in his November 2005 and 
November 2003 correspondences that the limitations in the 
veteran's physical activities arise from his other 
disabilities, namely, his musculoskeletal injuries and 
residuals thereof.  

The veteran's service-connected diabetes mellitus, type II, 
requires insulin and a restricted diet but it does not 
require regulation of his activities or avoidance of 
strenuous occupational and recreational activities.  As the 
preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application and the veteran's increased rating claim must be 
denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  


Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating for his 
diabetes pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




IV. Conclusion
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

A disability rating for service-connected diabetes mellitus 
greater than 20 percent is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


